 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        ALISHA SILBAUGH,                                  CASE NO. C19-5380RBL
 9
                                Plaintiff,                ORDER
10               v.

11      ROBERT WILKE, SECRETARY OF
        THE DEPARTMENT OF VETERANS
12      AFFAIRS,

13                              Defendant.

14
            THIS MATTER is before the Court on Plaintiff Alisha Silbaugh’s Motion for Leave to
15
     Proceed in forma pauperis, supported by her proposed complaint [Dkt. # 1]. Silbaugh claims that
16
     she was sexually harassed at her place of employment (the Department of Veterans Affairs in
17
     Dupont Washington) in 2013 and 2014. She claims she complained to the EEOC and that as a
18
     result, she reached a verbal settlement agreement with the VA, and withdrew her complaint. She
19
     alleges that the VA breached the agreement and she again complained to the EEOC, this time
20
     also alleging disability discrimination. She claims she was awarded a “permanent and total,
21
     100%” disability based on the matters in the scope of her EEOC complaint. She also claims the
22
     disability that was the subject of discrimination was a 70% mental, service-related disability. She
23
     received a right to sue letter, and sued.
24


     ORDER - 1
 1

 2

 3          A district court may permit indigent litigants to proceed in forma pauperis upon

 4   completion of a proper affidavit of indigency. See 28 U.S.C. § 1915(a). The Court has broad

 5   discretion in resolving the application, but “the privilege of proceeding in forma pauperis in civil

 6   actions for damages should be sparingly granted.” Weller v. Dickson, 314 F.2d 598, 600 (9th Cir.

 7   1963), cert. denied 375 U.S. 845 (1963).

 8          A person is eligible to proceed in forma pauperis if they are unable to pay the costs of

 9   filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony, Unit II Men’s

10   Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted). This generally

11   includes incarcerated individuals with no assets and persons who are unemployed and dependent

12   on government assistance. See, e.g., Ilagan v. McDonald, 2016 U.S. Dist. LEXIS 79889, at *2

13   (D. Nev. June 16, 2016) (granting petition based on unemployment and zero income); Reed v.

14   Martinez, 2015 U.S. Dist. LEXIS 80629, at *1, 2015 WL 3821514 (D. Nev. June 19, 2015)

15   (granting petition for incarcerated individual on condition that applicant provides monthly

16   payments towards filing fee). It does not include those whose access to the court system is not

17   blocked by their financial constraints, but rather are in a position of having to weigh the financial

18   constraints pursuing a case imposes. See Sears, Roebuck & Co. v. Charles W. Sears Real Estate,

19   Inc., 686 F. Supp. 385, 388 (N.D. N.Y.), aff’d, 865 F.2d 22 (2d Cir. 1988) (denying petition to

20   proceed IFP because petitioner and his wife had a combined annual income of between $34,000

21   and $37,000).

22          Moreover, a court should “deny leave to proceed in forma pauperis at the outset if it

23   appears from the face of the proposed complaint that the action is frivolous or without merit.”

24


     ORDER - 2
 1   Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987) (citations omitted); see

 2   also 28 U.S.C. § 1915(e)(2)(B)(i). An in forma pauperis complaint is frivolous if “it ha[s] no

 3   arguable substance in law or fact.” Id. (citing Rizzo v. Dawson, 778 F.2d 527, 529 (9th Cir.

 4   1985); see also Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984).

 5          A pro se Plaintiff’s complaint is to be construed liberally, but like any other complaint it

 6   must nevertheless contain factual assertions sufficient to support a facially plausible claim for

 7   relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Bell

 8   Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). A

 9   claim for relief is facially plausible when “the plaintiff pleads factual content that allows the

10   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

11   Iqbal, 556 U.S. at 678.

12          Ordinarily, the Court will permit pro se litigants an opportunity to amend their complaint

13   to state a plausible claim. See United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir.

14   2011) (“Dismissal without leave to amend is improper unless it is clear, upon de novo review,

15   that the complaint could not be saved by any amendment.”)

16          Silbaugh’s proposed complaint does not meet this standard. She does not identify any

17   individual who discriminated against her, how they did so, when, where or why. She does not

18   identify her disability or the accommodation she apparently sought, who refused it, or in what

19   context. She does not identify the settlement agreement, who made it, or how or when it was

20   breached.

21          Some of her claims appear to be time-barred as they happened more than 6 years ago, and

22   the EEOC itself appears to have told her that her complaint to it was at least partly untimely. Her

23

24


     ORDER - 3
 1   motion for leave to proceed in forma pauperis is DENIED. She shall pay the filing fee or file an

 2   proposed amended complaint within 21 days of this Order, or the matter will be dismissed.

 3          Any proposed amended complaint should address the “who what when where why and

 4   how” of her harassment and disability discrimination (and, if she is asserting them, her

 5   retaliation) claims. It is not enough to sue the agency and simply claim it discriminated against

 6   her. It should also address the timeliness of her claims, both here and to the EEOC.

 7          IT IS SO ORDERED.

 8          Dated this 20th day of June, 2019.

 9

10                                                        A
                                                          Ronald B. Leighton
11                                                        United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
